UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


KWASI SEITU,                           )
                                       )
               Plaintiff,              )
                                       )
               v.                      )       Civil Action No. 11-1978 (RC)
                                       )
                                       )
LUCINDA BABER et al.,                  )
                                       )
                                       )
               Defendants.             )



                                  MEMORANDUM OPINION

       Plaintiff, a District of Columbia resident proceeding pro se, sues the District of

Columbia, the Director of the District’s Department of Motor Vehicles (“DMV”), the current and

former Director of the District’s Department of Public Works (“DPW”), “all Past and Present

Members of the D.C. City Council,” and four former D.C. mayors. Civil Rights Action for

Damages With Jury Demand (“Compl.”) [Dkt. # 1] at 1, 2. Plaintiff seeks equitable relief and

monetary damages for alleged constitutional and statutory violations stemming from defendants’

“persistent failure and refusal to address, arrest, and correct the . . . ‘mis-management’ of

information regarding the payment or dismissal of parking tickets . . . resulting in the repeat

billing on those tickets, the wrongful seizure and disposition of property, and the wrongful

infringement on driving privileges[.]” Id. at 1. Plaintiff alleges that such behavior has been

occurring since 1981 and that he has been personally affected since 1997. See id. at 3-4.

       Defendant District of Columbia moves to dismiss the complaint under Federal Rule of

Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and Rule12(b)(6) for failure to



                                                  1
state a claim upon which relief can be granted or for summary judgment under Rule 56. Def.’s

Mot. to Dismiss, or in the Alternative, for Summ. J. [Dkt. #14]. Defendant asserts, among other

defenses, that plaintiff’s claims are barred by the applicable statute of limitations. Id. ¶ 1.

Plaintiff counters that his claims are timely “due to the fact that the conduct of Defendants is

ongoing and forms a criminal enterprise under 18 US.C. [sic].” Pl.’s Response to the Mot. to

Dismiss or Summ. J. in the Alternative (“Pl.’s Opp’n”) [Dkt. # 16] ¶ 1.

       Since plaintiff filed this action well beyond the District’s three-year statute of limitations

and, as a pro se party, cannot assert claims on behalf of any other individuals, the Court finds

that this action is time-barred and, thus, will grant defendant’s motion to dismiss under Rule

12(b)(6). Accordingly, the Court will not address defendant’s other enumerated grounds for

dismissal. See Def’s. Mot. ¶¶ 2-8.

       In addition, the Court will deny plaintiff’s Request for Judicial Notice of Certain Facts

Raising Questions as to the Validity of the Court [Dkt # 21], since the asserted facts are “subject

to reasonable dispute” and, thus, cannot be judicially noticed, Fed. R. Evid. 201(b), 1 and will




1
    Plaintiff’s “Request,” docketed as a motion, is essentially a challenge to an order issued by
the former presiding judge, District Judge John D. Bates, denying plaintiff’s motion for recusal,
and the implicit affirmance of that decision by the United States Court of Appeals for the District
of Columbia Circuit. See Order (D.D.C. Dec. 12, 2011) [Dkt. # 6] (finding that plaintiff had “not
made the requisite showing for recusal”); Order, No. 11-7152 (D.C. Cir. Mar. 23, 2012) [Dkt. #
20] (concluding that plaintiff had not shown a right to a writ of mandamus “compelling recusal
of the judge from the pending district court proceedings”) (citations omitted). Plaintiff contends
that the foregoing rulings “undermin[e] the credibility of the American judiciary and judicial
system.” Request at 2. But his supporting “Judicial Facts” consist mostly of incredulous
accusations of “lawlessness” by Judge Bates. Id. at 2-4 ¶¶ 1-18. Furthermore, the undersigned
judge lacks authority to grant plaintiff’s requested relief to “appoint[] a special judge” and
“declar[e] [the] prior orders of John Bates in this matter void,” id. at 7 ¶ 1, which plaintiff
contends is needed to “correct the misconduct that is system-wide, but beginning with the actions
of John D. Bates[.]” Id. Regardless, because Judge Bates is no longer the presiding judge on
this case, any issue concerning his recusal is moot.


                                                  2
deny plaintiff’s Motion to Correct Void Judgments and Judicial Misconduct [Dkt. # 24] for want

of jurisdiction. 2

                                       I. BACKGROUND

        The pertinent facts are as follows. Plaintiff’s vehicle was seized on January 30, 1997, for

unpaid tickets. Compl. at 3-4. When plaintiff went to the DPW to retrieve his vehicle, he

“realized that the tickets, with the exception of one issued the morning that the vehicle was

[allegedly] stolen, were either paid [or] dismissed, and one was still pending mail adjudication.”

Id. at 4 ¶ 6. “[O]n March 30, 1997, [plaintiff] was sent a notice . . ., informing him that DPW

had seized his vehicle on January 30, and would sell his vehicle fourteen days from that date and

in fact, did auction off his vehicle on February 14, 1997.” Id. ¶ 8.

        In June 1997, plaintiff filed suit in the Superior Court of the District of Columbia against

DPW and the District “for unlawful conversion, and [against] his insurer AllState for breach of

contract.” Id. ¶ 9; see also Def.’s Statement of Material Facts as to Which There is No Genuine

Dispute (“Def.’s Facts”) [Dkt. # 14] ¶ 1. Following trial, a jury awarded plaintiff a judgment in

the amount of $7,500, plus interest. Def.’s Facts ¶ 2 & Ex. 2 (Case Docket, Seitu v. District of
2
    In his Motion to Correct, addressed to Chief Judge Royce C. Lamberth of this Court, plaintiff
seeks “to dismiss . . . as void” the orders of the undersigned judge, as well as those of U.S.
District Judge John D. Bates and D.C. Superior Court Judge Todd Edelman. See Pl.’s Mot. to
Correct at 8. The Court previously ruled in this case that it lacks jurisdiction to review the orders
of a Superior Court judge, see Order (D.D.C. Sept. 10, 2012) [Dkt. # 23] (citing District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Fleming v. United States, 847
F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995)), and it likewise lacks
jurisdiction to review the orders of another judge of this court. To the extent that plaintiff moves
the undersigned judge to recuse himself based solely on plaintiff’s disagreement with the only
order this judge has issued [Dkt. #23], see Pl.’s Mot. to Correct at 8 (Relief), the motion is
denied since plaintiff has not stated how this judge’s “impartiality might reasonably be
questioned.” 28 U.S.C. § 455(a); see Sec. & Exch. Comm’n v. Loving Spirit Found. Inc., 392
F.3d 486, 494 (D.C. Cir. 2004) (adverse rulings “virtually never provide a basis for recusal”);
Rafferty v. NYNEX Corp., 60 F.3d 844, 848 (D.C. Cir. 1995) (“Opinions formed by a judge ‘do
not constitute a basis for a bias or partiality motion unless they display a deep-seated favoritism
or antagonism that would make fair judgment impossible.’ ” (quoting Liteky v. United States,
510 U.S. 540, 555 (1994)).

                                                  3
Columbia, 1997 CA 003396 (Super. Ct. Mar. 29, 2001)). On August 10, 2001, the District

issued a check to plaintiff for $7,655.21, which plaintiff appears to have endorsed and cashed.

Id. ¶ 3 & Ex. 4 (Decl. of Victoria Syphax filed in Superior Court case). “[S]hortly” thereafter,

the DMV “revoked the Plaintiff’s driver’s license and placed a national block on his obtaining a

license in any other state, something that the Plaintiff would not learn of for nearly two years

when he went to renew his license.” Compl. at 6 ¶ 23.

       Plaintiff “eventually” learned that the DMV had relied on a DUI ticket issued in South

Carolina to revoke his driver’s license. Id. at 7 ¶ 25. In 2010, plaintiff “went to a DMV office in

[an] attempt to get a copy of the information relied on to revoke his license and was told that

there was no DUI, but that his license would not be reinstated until he paid a list of nine tickets,

all from 1997 and 1998, all presented in court in 2001 . . . .” Id. ¶ 28.

       As indicated by the Clerk’s “Filed” stamp on the face of the complaint, this action was

initiated on October 26, 2011, when the Clerk received plaintiff’s complaint and application to

proceed in forma pauperis. The case was assigned to a district judge on November 9, 2011, after

the granting of plaintiff’s in forma pauperis application [Dkt. # 2].

                                          II. ANALYSIS

       1. The Legal Standard

       A court considering a motion to dismiss under Rule 12(b)(6) presumes the factual

allegations of the complaint to be true and construes them liberally in the plaintiff's favor. See

Atherton v. District of Columbia Off. of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009) (citations

omitted). A court need not accept a plaintiff's legal conclusions as true, Ashcroft v. Iqbal, 556

U.S. 662, 697 (2009), nor must the court presume the veracity of legal conclusions that are

couched as factual allegations. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).



                                                  4
         2. The Plaintiff’s Federal Claims

         Plaintiff purports to bring this action under the “First, Fourth, Sixth, Eleventh, Thirteenth,

and Fourteenth Amendments to the United States Constitution, the Universal Declaration of

Human Rights made applicable as ‘The Law of the Land’ by Article IV, Clause 2 of the United

States Constitution[,] as well as provisions of 42 US.C. § 1981-1985.” Compl. at 2. Plaintiff’s

overarching federal claims are that the District, through various officials, (1) “unlawfully

convert[ed] [his] property when [they] seized, took, and disposed of his vehicle as a result of

‘information mismanagement’ in violation of his First, Fourth and Fourteenth amendment rights .

. . .,” id. at 10 ¶ 1; (2) “engaged in fraud against [him] and the general public, by attempting [to]

extort money on tickets that were paid or dismissed in 1997 and 1998, in violation of the

Fourteenth Amendment . . . .,” id. ¶ 2; and (3) “wrongfully and surreptitiously revoked [his]

driving privilege and put a block on him across the nation without legitimate cause and in

retaliation for his efforts to have the problem addressed and resolved through litigation in

violation of his rights under the First, Sixth, Eleventh, Thirteenth, and Fourteenth amendments . .

. .,” id. at 11 ¶ 6.

         In addition, plaintiff faults the District’s Attorney General for failing “to take any action

against DPW or DMV” for the alleged unconstitutional billing and collection practices, and for

failing to conduct “an audit of DPW or DMV since 1999 or 2000 with regard to the problem of

‘information mis-management . . .,’ ” in violation of the First, Fourth, Sixth, Eleventh and

Fourteenth amendments. Id. at 11-12 ¶¶ 8-9. Finally, plaintiff faults the District’s City Council

for similar failures, id. at 12 ¶¶ 10-11, and he claims that former D.C. Mayors Adrian Fenty,

Anthony Williams, Marion Barry, and Sharon Pratt Kelly “all promoted the scheme of billing on

paid and dismissed tickets, along with all of the other negative impacts on the Plaintiff and the



                                                   5
general public as a means of ‘raising revenues’ in violation of the First, Fourth, Eleventh, and

Fourteenth amendments . . . .” Id. ¶ 12.

       3. The Applicable Statute of Limitations

       Plaintiff’s federal claims are cognizable under 42 U.S.C. § 1983, which authorizes a

cause of action against individuals who are alleged to have violated one’s rights “secured by the

Constitution and [federal] laws” while acting under the authority of “any statute, ordinance,

regulation, custom, or usage, of any State . . . or the District of Columbia . . . .” 42 U.S.C. §

1983. A municipality, such as the District, may be held liable under § 1983 for the acts of its

employees if a plaintiff can show that: (1) he was deprived of a constitutional right; and (2) such

deprivation was the result of a government policy or custom. Warren v. District of Columbia,

353 F.3d 36, 38 (D.C. Cir. 2004); see Monell v. Dep't of Soc. Servs. of the City of N.Y., 436 U.S.

658, 691-94 (1978). “Because sections 1983 and 1985 do not have any built-in statute of

limitations, courts in this jurisdiction apply the three-year statute of limitations imposed by D.C.

law.” Philogene v. District of Columbia, Civ. No. 08-1399, ___ F. Supp. 2d ___, ___, 2012 WL

1893580, at *3 (D.D.C. May 25, 2012) (citing Carney v. Am. Univ., 151 F.3d 1090, 1096 (D.C.

Cir. 1998); D.C. Code § 12–301(8)) (other citation omitted).

       Since the deprivation of plaintiff’s vehicle occurred in 1997, and plaintiff states that he

knew by 2003 that the District had revoked his driver’s license and “placed a national block on

his obtaining a license in any other state,” Compl. ¶ 23, the commencement of this action in

October 2011, comes five years too late. Even if, as plaintiff asserts, the alleged mismanagement

of DMV records “is ongoing,” Pl.’s Opp’n ¶ 1, plaintiff lacks standing to press the claims of

“the general public” and, as a lay person, cannot represent third-party individuals in federal

court. See 28 U.S.C. § 1654 (“In all courts of the United States the parties may plead and



                                                  6
conduct their own cases personally or by counsel . . . .”); U.S. ex rel. Rockefeller v. Westinghouse

Elec. Co., 274 F. Supp. 2d 10, 15-16 (D.D.C. 2003) (citing cases). Hence, the Court will dismiss

this action as time-barred.

                                      III. CONCLUSION

       For the foregoing reasons, the Court grants the District of Columbia’s motion to dismiss

under Rule 12(b)(6) and denies plaintiff’s pending motions for the Court to take judicial notice

of certain facts and to correct alleged void judgments and judicial misconduct. An order

consistent with this memorandum opinion is separately and contemporaneously issued this 1st

day of November 2012.



                                                     ________/s/____________
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge




                                                 7